Citation Nr: 1822414	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  08-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2015 for the grant of service connection for coronary artery disease (CAD), stable angina, cardiomyopathy, CABG.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2015.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU was previously before the Board in November 2011, when it was remanded for further development.  

Regarding the issue of entitlement to a TDIU, the Board notes that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  A February 2016 rating decision granted service connection for CAD, stable angina, cardiomyopathy, CABG and assigned a 100 percent rating effective September 30, 2015.  The Veteran was also granted SMC in the February 2016 rating decision from September 30, 2015 based on his 100 percent schedular rating and additional disabilities that are independently rated at 60 percent or more.  Therefore, the decision in Bradley does not apply and the claim for a TDIU from September 30, 2015 onward is moot.  However, the period prior to September 30, 2015 remains on appeal.


FINDINGS OF FACT

1.  In a December 2013 rating decision, service connection for ischemic heart disease was denied.  The Veteran filed a notice of disagreement with the December 2013 rating decision in December 2014.  A statement of the case was issued in May 2015.  The Veteran did not file a VA Form 9, and the December 2013 decision is final.   

2.  No formal or informal application to reopen service connection for ischemic heart disease was received prior to September 30, 2015.

3.  Prior to September 30, 2015, the Veteran's service-connected anxiety neurosis prevented him from obtaining and maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.

4.  The Veteran had a schedular 100 percent rating for anxiety neurosis from November 1, 2013 to December 31, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 30, 2015, for the award of service connection for CAD, stable angina, cardiomyopathy, CABG have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for a TDIU (other than from November 1, 2013 to December 31, 2013) have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the earlier effective date claim, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the claim for TDIU prior to September 30, 2015, any error in notice or assistance in this case is harmless given the favorable determination.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Earlier Effective Date

The Veteran is seeking an earlier effective date for the grant of service connection for CAD, stable angina, cardiomyopathy, CABG.  He contends that the effective date for the grant of service connection should date back to October 2013, when he originally filed a claim for ischemic heart disease.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Board notes that an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002). 

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

By way of history, the record reflects that the Veteran first filed a claim of entitlement to service connection for ischemic heart disease in October 2013.  The RO denied the Veteran's claim in a December 2013 rating decision.  The Veteran filed a notice of disagreement in December 2014, and the RO issued a statement of the case in May 2015, which also notified the Veteran that he had 60 days from the date of the letter accompanying the statement of the case to file a substantive appeal (VA Form 9).  The Veteran did not file a VA Form 9.  As such, the December 2013 rating decision, which denied service connection for ischemic heart disease, became final.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

Subsequently, in September 2015, the Veteran filed a claim to reopen his claim for service connection for ischemic heart disease.  In a February 2016 rating decision, the RO granted service connection for CAD, stable angina, cardiomyopathy, CABG and assigned an effective date of September 30, 2015, which is the date VA received the Veteran's claim to reopen. 

Once a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of clear and unmistakable error, [the Veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

The Board concludes that an effective date earlier than September 30, 2015, for the grant of service connection for CAD, stable angina, cardiomyopathy, CABG is not warranted.  As discussed above, the Board finds that the December 2013 rating decision is final.  Because the December 2013 rating decision is final, the claim by which the Veteran was granted service connection and which led to this appeal, was a claim to reopen a previously denied claim.  The United States Court of Appeals for Veterans Claims has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Because the application to reopen the claim for service connection for ischemic heart disease was not received until September 30, 2015, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for ischemic heart disease is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for CAD, stable angina, cardiomyopathy, CABG.  Thus, the claim for entitlement to an effective date earlier than September 30, 2015 for the grant of service connection for CAD, stable angina, cardiomyopathy, CABG is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU prior to September 30, 2015

The Veteran is seeking entitlement to a TDIU.  As indicated above, the period prior to September 30, 2015 will be considered.  Also, the Board notes that the Veteran was assigned a 100 percent rating for anxiety neurosis in a passive aggressive personality with paranoid traits from November 1, 2013 to December 31, 2013 based on hospital treatment.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims found that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Id.  However, in this case, the Board is awarding TDIU based on the Veteran's anxiety neurosis.  Therefore, there would be duplicate counting of disabilities if TDIU were awarded during the period where the Veteran has already been assigned a 100 percent schedular rating based on anxiety neurosis.  As such, TDIU will not be considered for the period from November 1, 2013 to December 31, 2013.

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, it is the established policy of VA that all veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16(b). 

For the period on appeal prior to September 30, 2015, the Veteran's only service-connected disability was anxiety neurosis in a passive aggressive personality with paranoid traits, rated at 70 percent disabling.  Thus, the Veteran meets the schedular criteria for a TDIU to the extent that he had one service-connected disability that was rated as 60 percent or more disabling.  38 C.F.R. § 4.16.

The Veteran indicates that he last worked full-time in November 2010 and became too disabled to work in January 2005, due to his service-connected anxiety disorder.  He indicated that he last worked in sales and completed two years of college.  In an August 2006 VA examination report, it was noted that the Veteran was a police officer for 21 years.  He was then employed for 8 months selling cars, but started to become very anxious and was unable to deal with most stressors.  He stopped going to work due to a confrontation with his boss.   

The Veteran submitted a January 2010 letter from one of his former employers, Hipoteca Potencial.  It was indicated that the Veteran's employment trial period was being cancelled due to unacceptable behavior and language that was displayed with clients.  In April 2010, a letter from another employer, Prestamos Okey, indicated that the Veteran's employment was being terminated due to "constant violent acts" that the Veteran caused with employees and clients.  It was also indicated that business operations were frustrated due to the Veteran's acts.

Private treatment records from October 2012 show that the Veteran was hospitalized for severe depressive symptoms, including suicidal ideation, hopelessness, impotence, frustration, and perceptual disturbances.  Stressors were poor compliance with pharmacotherapy, interpersonal problems, and little social integration.  

VA treatment records from October 2012 note that the Veteran presented with depressive symptoms, auditory hallucinations, and suicidal ideation.  In November 2012, he continued to have symptoms, including problems sleeping.  In January 2013, he continued to have symptoms, and it was note that he was not well oriented in time and his concentration and attention were markedly diminished.  In May 2013, the Veteran reported feeling depressed and was contemplating suicide.  He was irritable and not sleeping well.  He was hospitalized for treatment, and it was noted that he continued to struggle with depression and anxiety.  In March 2014, the Veteran continued to present with depressive symptoms.  

A July 2014 medical certificate completed by a physician for a government nutritional assistance program indicated that the Veteran was completely unable to make his living or age-appropriate choices, capacity, and education.  It was also indicated that the total incapacity was permanent.  

The Board notes that the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

In this case, the Board finds that an award of a TDIU prior to September 30, 2015 is warranted.  The evidence reflects that the Veteran's service-connected anxiety neurosis in a passive aggressive personality with paranoid traits caused great difficulty in adapting to stressful circumstances (including work or a worklike setting), and would clearly cause problems with employment.  Most significantly, the statements from the Veteran's employers evidence the fact that the Veteran cannot work in environments where he is around other people.  He displayed unacceptable behavior and language with clients, and committed violent acts with employees and clients.  The Veteran has also indicated that he left a previous job after a confrontation with his supervisor.  Private and VA treatment records note problems with depression, anxiety, suicidal ideation, problems sleeping, and anger.  The Veteran also exhibited diminished concentration and attention.  These types of symptoms do not lend themselves to the average work environment.      

In short, due to his service-connected anxiety neurosis, the Board cannot conceive of a realistic employment scenario for the Veteran.  The Veteran's symptoms would make sustaining any employment extremely difficult.  As such, the evidence demonstrates that his service-connected anxiety neurosis precluded him from obtaining or maintaining all forms of substantially gainful employment prior to September 30, 2015.  Accordingly, entitlement to a TDIU prior to September 30, 2015 (other than from November 1, 2013 to December 31, 2013) is warranted.


ORDER

An effective date earlier than September 30, 2015 for the grant of service connection for CAD, stable angina, cardiomyopathy, CABG is denied.

Entitlement to TDIU prior to September 30, 2015 (other than from November 1, 2013 to December 31, 2013) is granted, subject to regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


